UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4255


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KELVIN DEWITT GOODE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:07-cr-00298-REP-1)


Submitted:    December 23, 2008             Decided:   January 26, 2009


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles D. Lewis, HICKSTYMAS, LLC, Richmond, Virginia, for
Appellant.   Chuck Rosenberg, United States Attorney, Sara E.
Chase, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kelvin Dewitt Goode pled guilty to driving after being

adjudicated     an     habitual      offender,      in   violation    of    18   U.S.C.

§ 13 (2006), assimilating Va. Code Ann. § 46.2-357(B)(3) (2005).

He   received     a    sentence      of     thirty-six      months’   imprisonment.

Goode asserts two sentencing errors on appeal.                           First, Goode

contends that his sentence is unreasonable because the district

court did not adequately consider the disparity between Goode’s

sentence and the applicable sentencing range under the Virginia

sentencing guidelines.             In failing to do so, Goode argues, the

court violated the requirement of 18 U.S.C. § 3553(a)(6) (2006)

to   consider         “the    need     to        avoid     unwarranted     sentencing

disparities” as well as the requirement of § 13(a) that those

convicted under the Assimilative Crimes Act be subject to a like

punishment as they would receive in state court.

           Second,       Goode      contends       that,    because   the    relevant

state range is for a sentence of twelve to seventeen months’

imprisonment, Goode’s thirty-six month sentence is greater than

necessary to fulfill the purposes of sentencing as set forth in

§ 3553(a).      We affirm.

           Generally,         we    review       sentences    for    reasonableness,

applying   an    abuse       of    discretion      standard.        Gall    v.   United

States, 128 S. Ct. 586, 597 (2007); United States v. Pauley, 511

F.3d 468, 473-74 (4th Cir. 2007).                   However, when we “review a

                                             2
sentence imposed for an assimilated offense for which there is

no sufficiently analogous offense guideline, we do so under the

plainly unreasonable standard.”                           United States v. Finley, 531

F.3d    288,       294    (4th      Cir.    2008)        (internal       quotation          marks    and

citations       omitted).              When    applying          the    plainly           unreasonable

standard, we first determine whether a sentence is unreasonable.

See United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).

If we find that the sentence is procedurally or substantively

unreasonable,            we    “must       then     decide       whether       the        sentence    is

plainly unreasonable, relying on the definition of ‘plain’ that

we use in our plain error analysis.                                Thus, for purposes of

determining          whether          an      unreasonable             sentence           is    plainly

unreasonable,             ‘[p]lain’           is        synonymous       with            ‘clear’     or,

equivalently,            ‘obvious.’”           Id.       (internal      quotation           marks    and

citation omitted) (alteration in original).

               In    determining            procedural           reasonableness,               we   must

assess        whether         the     district          court    failed        to        consider    the

§ 3553(a) factors and any arguments presented by the parties,

selected       a    sentence          based    on       “clearly       erroneous           facts,”    or

failed to sufficiently explain the sentence.                                   Gall, 128 S. Ct.

at     597;     Pauley,         511    F.3d        at     473.         Next,        we     review    the

substantive reasonableness of the sentence, “taking into account

the ‘totality of the circumstances.’”                             Pauley, 511 F.3d at 473

(quoting Gall, 128 S. Ct. at 597).

                                                    3
              When evaluating the sentencing court’s explanation of

a sentence, we have consistently held that the sentencing court

“need not robotically tick through § 3553(a)’s every subsection”

but should “provide us an assurance that the sentencing court

considered the § 3553(a) factors with regard to the particular

defendant.”         United States v. Moulden, 478 F.3d 652, 657 (4th

Cir. 2007) (internal quotation marks and citation omitted); see

also    United      States    v.    Johnson,      445    F.3d   339,   345    (4th       Cir.

2006); United States v. Montes-Pineda, 445 F.3d 375, 380 (4th

Cir. 2006).         On review, we will not evaluate the adequacy of the

district      court’s    explanation       “in      a    vacuum,”    but    rather       will

consider “[t]he context surrounding [its] explanation.”                            Montes-

Pineda, 445 F.3d at 381.               In considering the district court’s

application of the guidelines, we review factual findings for

clear error and legal conclusions de novo.                      See United States v.

Allen, 446 F.3d 522, 527 (4th Cir. 2006).

              Our    review    of    the   record        convinces     us    that     Goode

“overstates the district court’s lack of consideration, as well

as the alleged unwarranted disparity between a sentence that

would    be   imposed     under      the   Virginia       guidelines        and    the   one

imposed by the district court in this case.”                         Finley, 531 F.3d

at     294.      The    district      court       indicated     that   it     considered

Virginia’s       sentencing        guidelines      but    found     Goode’s       “abysmal”

criminal history justified a longer sentence, conceivably up to

                                              4
Virginia’s five-year statutory maximum.                       However, in light of

Goode’s military service, the district court imposed a sentence

of   thirty-six       months,   which     it    found    necessary     to    serve      the

requirements      of    18     U.S.C.    § 3553(a),       specifically        promoting

respect    for   the    law     and    protecting       the   public    from     Goode’s

misconduct.      Accordingly, we find that Goode’s sentence was not

unreasonable.

            Additionally,        Goode     misunderstands        18    U.S.C.        § 13’s

prescription that individuals convicted under § 13 be subject to

“a like punishment” as they would have received in state court.

In   Finley,     we    noted    that    “like     punishment,     as     used    in    the

Assimilative Crimes Act, does not require that the punishment be

identical      but     only     that    sentences        in    federal       court      for

assimilated crimes fall within the minimum and maximum terms

established by state law.”              Id. at 295 (internal quotation marks

and citations omitted).           Accordingly, district courts have wide

discretion in imposing sentences within that range.                          Id.      Were

Goode to have been convicted of this offense in a Virginia state

court, he would have faced a mandatory minimum sentence of one

year and a statutory maximum of five years’ imprisonment.                              See

Va. Code Ann. § 46.2-357(B)(2), (3).                     Here, Goode received a

sentence    of   thirty-six       months.         Because     Goode    was    sentenced

within     the    state-prescribed             range,    he     received        “a    like

punishment” for purposes of § 13.

                                           5
               Next, Goode contends that his sentence is “far too

long,”    as    it     is    “greater      than      necessary    to     comply    with    the

purposes of sentencing set forth in § 3553(a).”                            Further, Goode

argues that “the mere act of driving onto federal property does

not    warrant     a    sentence      so   much       longer    than     [he]    would    have

received if he had been pulled over on a state road.”                                    As we

discussed above, due to Goode’s significant criminal history,

his    sentence        is    not   greater      than       necessary     to     further    the

purposes      of   § 3553(a).         District         courts     need    not    give    equal

weight to all of § 3553(a)’s factors.                          See Pauley, 511 F.3d at

476.     Instead, it is “quite reasonable for the sentencing court

to    have     attached       great     weight        to   a    single    factor.”         Id.

(internal quotation marks and citation omitted).                              In this case,

the district court gave great weight to two factors, promoting

respect for the law and protecting the public.                                  Accordingly,

Goode’s second argument is without merit.

               Because we do not find Goode’s sentence unreasonable,

we need not address whether it was plainly unreasonable.                                    We

reject       Goode’s        challenges     to        his   sentence      and    affirm     the

district       court’s       judgment.          We    dispense     with    oral    argument

because the facts and legal contentions are adequately addressed

in the materials before the court and argument would not aid the

decisional process.

                                                                                   AFFIRMED

                                                6